Exhibit 10.1

RETIREMENT AGREEMENT AND GENERAL RELEASE

        This Retirement Agreement and General Release (the “Agreement”) is made
as of the 21st day of October, 2004, by and between Hershey Foods Corporation, a
Delaware corporation (the “Company”), and Frank Cerminara (“Employee”), and
together with the Company, (the “Parties”).

RECITALS

        WHEREAS, Employee is on the date hereof an employee of the Company
holding the office of Senior Vice President, Chief Financial Officer; and

        WHEREAS, Employee has informed the Company that he desires to resign as
an officer of the Company (“Resignation”) effective December 31, 2004 (the
“Resignation Date”), and to retire from the Company (“Retirement”) effective
January 1, 2006, whereupon Employee’s employment with the Company shall
terminate; and

        WHEREAS, Employee has offered to provide to the Company certain services
relating to the transition of his duties as Chief Financial Officer to his
successor (“Transition Services”) from the Resignation Date to and including
December 31, 2005 (such period hereinafter called the “Transition Period”); and

        WHEREAS, in order to secure the services of Employee throughout the
Transition Period, Company is willing to retain Employee during such period as
an employee of the Company on a paid leave of absence; and

        WHEREAS, the Company and Employee desire voluntarily to enter into this
Agreement in order to set forth the definitive rights and obligations of the
Parties during the Transition Period and at Retirement; and

        WHEREAS, the Parties acknowledge that they have entered into this
Agreement for their mutual cooperation and benefit.

        NOW, THEREFORE, in consideration of the mutual covenants, commitments
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

1.     Acknowledgment of Retirement Date. The Parties acknowledge and agree that
the Retirement shall be effective (the “Retirement Date”) as of the earliest of
(i) January 1, 2006; (ii) in the event Employee breaches any of his covenants,
agreements or obligations hereunder, the date the Company provides notice of
such breach to Employee; and (iii) Employee’s date of death.

--------------------------------------------------------------------------------

2.     Resignation from Company Offices. Effective on the Resignation Date,
Employee hereby voluntarily resigns from all of his positions and offices with
the Company and its subsidiaries, including, without limitation, Senior Vice
President, Chief Financial Officer and each office he may occupy of any
subsidiary of the Company.

3.     Employee’s Acknowledgment of Consideration. Employee specifically
acknowledges and agrees that certain of the obligations created and payments
made to him by the Company under this Agreement are promises and payments to
which he is not otherwise entitled under any law, contract, or benefit plan
maintained by the Company.

4.     Paid Leave of Absence.

4.1 Employee shall be placed on a paid leave of absence during the Transition
Period. During the Transition Period, Employee’s employment with the Company
shall continue on the same basis and under the same terms as existed immediately
prior to the Resignation Date, except that Employee shall (i) have no assigned
duties and shall perform no services for the Company other than the Transitional
Services as reasonably requested by the Company from time to time, and (ii) be
eligible for and participate in only those compensation and benefit programs of
the Company set forth in Section 4.2 below.


4.2 The following conditions shall apply during the Transition Period:


  4.2.1 The Company shall pay to Employee a base salary equal to his 2004 base
salary in accordance with the Company’s normal and customary payroll procedures.


  4.2.2 The Company shall pay to Employee, on or before March 15, 2005,
Employee’s 2004 contingent target grant (scored on the basis of actual
achievement of the Company’s objectives and Employee’s personal objectives for
2004 and calculated on the basis of Employee’s 2004 base salary and target
percentage) under the Annual Incentive Program (“AIP”) of the Company’s Key
Employee Incentive Plan (“KEIP”). This payment shall be subject to customary
withholding.


  4.2.3 Employee shall be eligible to receive a grant of stock options under the
KEIP, which grant shall be made at such time, in such manner and subject to such
terms and conditions as are consistent with the grant of stock options to other
KEIP participants in 2005 by the Compensation Committee of the Company’s Board
of Directors.


  4.2.4 Except as provided for below and in Section 4.3, Employee shall continue
to be eligible to receive the following, and only the following, employment
benefits and participate in or receive benefits under the following, and only
the following, programs and benefit plans (in accordance with the terms and
conditions of the programs and benefit plans of the Company, including, without
limitation, such terms and conditions permitting the


2

--------------------------------------------------------------------------------

  Company to amend or terminate such programs and benefit plans) applicable to
Employee immediately prior to the Resignation Date:


    (a)               the Hershey Foods Corporation Flexible Benefits Plan;


    (b)               the Company’s life insurance program for active employees;


    (c)               the Hershey Foods Corporation Supplemental Executive
Retirement Plan (“SERP”);


    (d)               the Hershey Foods Corporation Deferred Compensation Plan
(“DCP”);


    (e)               the Hershey Foods Corporation Retirement Plan (“HRA”); and


    (f)               the Hershey Foods Corporation Employee Savings Stock
Investment and Ownership Plan (“ESSIOP”).


  From and after the Retirement Date, Employee shall not be entitled to any
payments or benefits of any kind from the Company under this Section 4.2, and
any vested rights under the SERP, the DCP, the HRA and the ESSIOP, shall be
determined by the terms and conditions of those plans respectively.


4.3 Notwithstanding the foregoing, the parties agree:


  4.3.1 Employee shall not be eligible to accrue, earn or participate in salary
adjustments after the Resignation Date;


  4.3.2 Employee shall not be eligible to receive any employment benefits or
participate in or receive any payments or benefits under any programs or benefit
plans not listed in Section 4.2 (in particular, Employee shall not, effective
immediately, be eligible for any benefits under any Company employee benefit
protection program, including its Executive Benefits Protection Plans, whether
Group 2, 3 or 3A and its Severance Benefits Plan);


  4.3.3 Upon the Resignation Date, Employee’s coverage under the Company’s
short-term disability plan, and the Company’s premium contributions under the
long-term disability plan, shall cease;


  4.3.4 Employee shall not be permitted to contribute to a medical reimbursement
account or dependent care assistance account under the Company’s flex benefits
plan for any period after December 31, 2005; and


  4.3.5 Employee shall not be eligible to make contributions to, and the Company
shall make no matching contribution to, the Employee’s ESSIOP account after
December 31, 2005.


3

--------------------------------------------------------------------------------

4.4 Employee shall not participate in any part of the Long -Term Incentive
Program (“LTIP”) of the KEIP during 2005 or any subsequent year and any
outstanding contingent target grants of Performance Stock Units or stock options
granted to Employee prior to January 1, 2005 shall be administered in accordance
with the rules of the KEIP.


4.5 Following the Retirement Date, and on or before March 15, 2006, the Company
shall pay to Employee, in lieu of a 2005 contingent target grant under the AIP
of the KEIP, a lump-sum cash payment of $256,800.00.


4.6 During the Transition Period, Employee shall have no assigned duties and
shall perform no services for the Company except as may be reasonably requested
by the Company from time to time.


4.7 Except as provided for in Section 6 below, employee shall be free to seek
and accept other employment after the Retirement Date.


  4.8 Employee shall not be subject to the minimum stockholding requirements for
Company executives following the Resignation Date.


4.9 The Company will provide for the continuation of financial advisory services
comparable to other senior executives of the Company through December 31, 2005,
tax preparation services for the tax years ending December 31, 2004 and 2005
and, upon Employee’s request, retirement transition assistance pursuant to a
Company-approved program through Drake Beam Morin, Inc. for a six month period
beginning January 1, 2006.


5.        COBRA Rights and Retiree Medical Coverage.

  5.1.1 Effective as of the Retirement Date, as required by the continuation
coverage provisions of Section 4980B of the U. S. Internal Revenue Code of 1986,
as amended (“the Code”), Employee shall be offered the opportunity to elect
continuation coverage under the group medical plan of the Company (“COBRA
coverage”). The Company shall provide Employee with the appropriate COBRA
coverage notice and election form for this purpose. Employee shall notify the
Company within two weeks of any change in his circumstances that would warrant
discontinuation of his COBRA coverage and benefits (including but not limited to
Employee’s receipt of group medical and dental benefits from any other
employer). The existence and duration of Employee’s rights and/or the COBRA
rights of any of Employee’s eligible dependents shall be determined in
accordance with Section 4980B of the Code.


  5.1.2 As an alternative to COBRA coverage, Employee shall be offered the
opportunity to elect coverage under the Hershey Foods Corporation Retiree
Medical and Life Insurance Plan, as amended, for so long as the Company shall
make such plan available. It is the Parties’ intention that, should Employee
elect coverage under


4

--------------------------------------------------------------------------------

  this Section 5.1.2, such coverage shall be deemed an alternative medical
coverage which satisfies the continuation of coverage requirements of COBRA. As
such, the period of time which Employee receives coverage under the Retiree
Medical and Life Insurance Plan shall be credited towards Employee’s
continuation of coverage requirements under COBRA.


6.     Confidential, Proprietary and Privileged Information; Non-Competition.
The parties agree the terms and conditions of that certain Long-Term Incentive
Program Participation Agreement and Mutual Agreement to Arbitrate Claims by and
between the Company and Employee executed by Employee on January 23, 1997
(“Participation and Arbitration Agreement”), a copy of which is attached hereto,
are incorporated herein by reference and made a part hereof as if fully set
forth herein. Notwithstanding any provisions to the contrary in the
Participation and Arbitration Agreement, the terms and conditions thereof shall
remain in effect for three years after the Retirement Date regardless of whether
Employee is eligible or not to receive benefits under the SERP.

7.     General Release and Waiver by Employee.

7.1 Employee, for and on behalf of himself and each of his heirs, executors,
administrators, personal representatives, successors and assigns, hereby
acknowledges full and complete satisfaction of and fully and forever releases,
acquits and discharges the Company, together with its subsidiaries and
affiliates, and each of its and their past and present direct and indirect
stockholders, directors, members, partners, officers, employees, agents, inside
and outside counsel and representatives and its and their respective heirs,
executors, administrators, personal representatives, successors and assigns
(collectively, the “Releasees”), from any and all claims, demands, suits, causes
of action, liabilities, obligations, judgments, orders, debts, liens, contracts,
agreements, covenants and causes of action of every kind and nature, whether
known or unknown, suspected or unsuspected, concealed or hidden, vested or
contingent, in law or equity, existing by statute, common law, contract or
otherwise, which have existed, may exist or do exist, through and including the
execution and delivery by Employee of this Agreement (but not including the
Parties’ performance under this Agreement), including, without limitation, any
of the foregoing arising out of or in any way related to or based upon:


  7.1.1 Employee’s application for and employment with the Company, his being an
employee of the Company, his Resignation or his Retirement;


  7.1.2 any and all claims in tort or contract, and any and all claims alleging
breach of an express or implied, or oral or written, contract, policy manual or
employee handbook;


  7.1.3 any alleged misrepresentation, coercion, duress, defamation,
interference with contract, intentional or negligent infliction of emotional
distress, sexual harassment, negligence or wrongful discharge; or


5

--------------------------------------------------------------------------------

  7.1.4 any federal, state or local statute, ordinance or regulation, including
but not limited to the Fair Labor Standards Act, the Equal Pay Act, Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the Family
and Medical Leave Act, and the Pennsylvania Human Relations Act.


7.2 Employee acknowledges and agrees that other than to seek the Company’s
performance under this Agreement he is waiving all rights to sue or obtain
equitable, remedial or punitive relief from any or all Releasees of any kind
whatsoever, including, without limitation, reinstatement, back pay, front pay,
attorneys’ fees and any form of injunctive relief. Employee acknowledges and
agrees that this waiver and release is an essential and material term of this
Agreement. Employee further acknowledges and agrees that he will not assert any
breach of any agreement, plan, or right referred to herein based on any action
or inaction of the Releasees prior to the date hereof.


7.3 Employee understands and intends that this Section 7 constitutes a general
release, and that no reference therein to a specific form of claim, statute or
type of relief is intended to limit the scope of such general release and
waiver; provided, however, notwithstanding any other provision of this Section
7, the provisions of this Section 7 shall not apply to any rights Employee may
have under the Age Discrimination in Employment Act of 1967, as amended.


7.4 Employee expressly waives all rights afforded by any statute which limits
the effect of a release with respect to unknown claims. Employee understands the
significance of his release of unknown claims and his waiver of statutory
protection against a release of unknown claims.


7.5 Employee agrees that he will not be entitled to or accept any benefit from
any claim or proceeding within the scope of this Section 7 general release that
is filed or instigated by him or on his behalf with any agency, court or other
government entity.


8.     Employee’s Representations and Covenants Regarding Actions. Employee
represents, warrants and covenants to each of the Releasees that at no time
prior to or contemporaneous with his execution of this Agreement has he filed or
caused or knowingly permitted the filing or maintenance, in any state, federal
or foreign court, or before any local, state, federal or foreign administrative
agency or other tribunal, any charge, claim or action of any kind, nature and
character whatsoever (“Claim”), known or unknown, suspected or unsuspected,
which he may now have or has ever had against the Releasees which is based in
whole or in part on any matter referred to in Section 7.1 above, and, to the
maximum extent permitted by law Employee is prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum. Employee hereby grants the Company his
perpetual and irrevocable limited power of attorney with full right, power and
authority to take all actions necessary to dismiss or discharge any such Claim.
Employee further covenants and agrees that he will not encourage any person or
entity, including but not limited to any current or former employee, officer,
director or stockholder of the Company, to institute any Claim against

6

--------------------------------------------------------------------------------

the Releasees or any of them, and that except as expressly permitted by law or
administrative policy or as required by legally enforceable order he will not
aid or assist any such person or entity in prosecuting such Claim.

9.     No Disparaging Remarks. Employee hereby covenants to each of the
Releasees and agrees that he shall not, directly or indirectly, within or
without the Company, make or solicit or encourage others to make or solicit any
disparaging or negative remarks concerning the Releasees (as defined in Section
7 of this Agreement), or any of their products, services, businesses or
activities. Employee understands that, in addition to the consequences such
breach may have under other provisions of this Agreement, his breach of this
Section 9 and the Company’s delivery to him of notice of such breach shall
accelerate his Retirement Date to the date of such notice; shall result in his
Retirement on such date; shall eliminate his entitlement to any subsequent
payment or benefits under this Agreement; and shall subject him to liability for
any damages arising from such remarks. Employee further understands that his
breach of this Section 9 could cause his benefits under the SERP to be suspended
or terminated.

10.     No Conflict of Interest. Employee hereby covenants and agrees that he
shall not, directly or indirectly, incur any obligation or commitment, or enter
into any contract, agreement or understanding, whether express or implied, and
whether written or oral, which would be in conflict with his obligations,
covenants or agreements hereunder or which could cause any of his
representations or warranties made herein to be untrue or inaccurate.

11.     Confidentiality. The Company and Employee agree that the terms and
conditions of this Agreement are to be strictly confidential, except that
Employee may disclose the terms and conditions to his family, attorneys,
accountants, tax consultants, state and federal tax authorities or as may
otherwise be required by law. The Company may disclose the terms and conditions
of this Agreement and the circumstances of Employee’s Resignation and/or
Retirement as the Company deems necessary or appropriate to its or its
affiliates’ or representatives’ officers, employees, board of directors,
insurers, attorneys, accountants, state and federal tax authorities, or as
otherwise allowed or required by law. Employee represents that except as
expressly authorized by this Section 11 he has not discussed, and agrees that
except as expressly authorized by this Section 11 or by the Company he will not
discuss, this Agreement or the circumstances of his Resignation and/or
Retirement, and that he will take affirmative steps to avoid or absent himself
from any such discussion even if he is not an active participant therein.
EMPLOYEE ACKNOWLEDGES THE SIGNIFICANCE AND MATERIALITY OF THIS PROVISION TO THIS
AGREEMENT, AND HIS UNDERSTANDING THEREOF.

12.     Return of Corporate Property; Conveyance of Information. Employee hereby
covenants and agrees that upon his Retirement, or at such earlier date as the
Company may request in writing, Employee shall immediately return all documents,
keys, ID cards, credit cards (without further use thereof), laptop computer, and
all other items which are the property of the Company and/or which contain
confidential information; and, in the case of documents, to return any and all
materials of any kind and in whatever medium evidenced, including, without
limitation, all hard disk drive data, diskettes, microfiche, photographs,
negatives, blueprints, printed materials, tape recordings and videotapes.

7

--------------------------------------------------------------------------------

13.     Remedies. In the event that Employee has breached any of his covenants,
agreements or obligations under this Agreement, the Company shall notify
Employee in writing at his home address as shown in the Company’s records of the
reason for such determination. The notice shall be sent via hand delivery or
overnight courier. Employee hereby acknowledges and affirms that in the event of
any breach by Employee of any of his covenants, agreements and obligations
hereunder, Employee’s Retirement shall be effective as of the day the Company
provides notice thereof. Employee further hereby acknowledges and affirms that
in the event of such breach monetary damages would be inadequate to compensate
the Releasees or any of them. Accordingly, in addition to other remedies which
may be available to the Releasees hereunder or otherwise at law or in equity,
any Releasee shall be entitled to specifically enforce such covenants,
obligations and restrictions through injunctive and/or equitable relief, in each
case without the posting of any bond or other security with respect thereto.
Should any provision hereof be adjudged to any extent invalid by any court or
tribunal of competent jurisdiction, each provision shall be deemed modified to
the minimum extent necessary to render it enforceable.

14.     Acknowledgment of Voluntary Agreement. Employee hereby acknowledges and
affirms that he is entering into this Agreement knowingly and voluntarily,
without coercion or duress of any sort, in order to receive the payments and
other consideration from the Company as set forth herein. Employee acknowledges
and affirms that he has been given adequate opportunity to review and consider
this Agreement.

15.     Complete Agreement; Inconsistencies. This Agreement and the
Participation and Arbitration Agreement constitute the complete and entire
agreement between Employee and the Company with respect to the subject matter
hereof, and supersede in their entirety any and all prior understandings,
commitments, obligations and/or agreements, whether written or oral, with
respect thereto; it being understood and agreed that this Agreement and those
agreements, including the mutual covenants, agreements, acknowledgments and
affirmations contained herein and therein, are intended to constitute a complete
settlement and resolution of all matters set forth in Section 7 hereof.

16.     No Strict Construction. The language used in this Agreement shall be
deemed to be the language mutually chosen by the Parties to reflect their mutual
intent, and no doctrine of strict construction shall be applied against any
Party.

17.     Third Party Beneficiaries. The Releasees are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by each of
them in accordance with the terms hereof in respect of the rights granted to
such Releasees hereunder. Except and to the extent set forth in the preceding
sentence, this Agreement is not intended for the benefit of any person other
than the Parties, and no such other person shall be deemed to be a third party
beneficiary hereof. Without limiting the generality of the foregoing, it is not
the intention of the Company to establish any policy, procedure, course of
dealing or plan of general application for the benefit of or otherwise in
respect of any other employee, officer, director or stockholder, irrespective of
any similarity between any contract, agreement, commitment or understanding
between the Company and such other employee, officer, director or stockholder,
on the one hand, and any contract, agreement, commitment or understanding
between the Company and Employee, on the other hand, and irrespective of any
similarity in facts or circumstances involving such other employee, officer,
director or stockholder, on the one hand, and the Employee, on the other hand.

8

--------------------------------------------------------------------------------

18.     Tax Withholdings. Notwithstanding any other provision herein, the
Company shall be entitled to withhold from any amounts otherwise payable
hereunder to Employee any amounts required to be withheld in respect of federal,
state or local taxes.

19.     Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the Commonwealth of Pennsylvania,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the Commonwealth of Pennsylvania or any other
jurisdiction) that would cause the application hereto of the laws of any
jurisdiction other than the Commonwealth of Pennsylvania. In furtherance of the
foregoing, the internal law of the Commonwealth of Pennsylvania shall control
the interpretation and construction of this Agreement, even though under any
other jurisdiction’s choice of law or conflict of law analysis the substantive
law of some other jurisdiction may ordinarily apply.

20.     Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall otherwise remain in full force and
effect.

21.     Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

22.     Successors and Assigns. The Parties’ obligations hereunder shall be
binding upon their heirs, personal representatives, successors and assigns. The
Parties’ rights and the rights of the other Releasees shall inure to the benefit
of, and be enforceable by, any of the Parties’ and Releasees’ respective heirs,
personal representatives, successors and assigns.

23.     Amendments and Waivers. No amendment or waiver shall be binding upon any
party hereto unless consented to in writing by such party.

24.     Headings. The headings of the Sections and subsections hereof are for
purposes of convenience only, and shall not be deemed to amend, modify, expand,
limit or in any way affect the meaning of any of the provisions hereof.

25.     Waiver of Jury Trial. Each of the Parties hereby waives its rights to a
jury trial of any claim or cause of action based upon or arising out of this
Agreement or any dealings between the Parties relating to the subject matter
hereof to the extent the resolution of such matter is not governed by the
Participation and Arbitration Agreement. Each of the Parties also waives any
bond or surety or security upon such bond which might, but for this waiver, be
required of the other party. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement, including, without limitation,
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims. EACH OF THE PARTIES ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO THIS AGREEMENT, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE

9

--------------------------------------------------------------------------------

DEALINGS. Each of the Parties further represents and warrants that he or it
knowingly and voluntarily waives his or its jury trial rights. This waiver may
not be modified orally, but only in writing, and the waiver shall apply to any
subsequent amendments, renewals, supplements or modifications to this Agreement.
In the event of litigation, this Agreement may be filed as a written consent to
a trial by the court.

* * * * *

        IN WITNESS WHEREOF, the Parties have executed this Confidential
Separation Agreement and General Release effective as of the date of the first
signature affixed below or as otherwise provided in this Agreement.


READ CAREFULLY BEFORE SIGNING

I have read this Confidential Separation Agreement and General Release. I
understand that by executing this Confidential Separation Agreement and General
Release I will relinquish any right or demand, other than those created by or
otherwise set forth in this Agreement, I may have against the Releasees or any
of them.

Dated:      10/21/04  

By:   /s/Frank Cerminara   
  Frank Cerminara

                 HERSHEY FOODS CORPORATION

Dated:      10/21/04  

By:   /s/Marcella K. Arline   
  Marcella K. Arline
        Senior Vice President,
      Chief People Officer

--------------------------------------------------------------------------------

 



HERSHEY FOODS CORPORATION


LONG-TERM INCENTIVE PROGRAM PARTICIPATION AGREEMENT

        The undersigned is an executive employee of Hershey Foods Corporation or
one of its subsidiaries (hereinafter collectively referred to as “Hershey”). I
understand that I have been selected to participate in the Key Employee
Incentive Plan (the “Plan”), including the Long-Term Incentive Program (“LTIP”)
under the Plan. I understand, acknowledge and agree that the purpose of this
Agreement is to provide for enhanced confidentiality requirements, an agreement
not to compete with Hershey once I become eligible for supplemental retirement
benefits, and an arbitration program to be the sole and exclusive method for
resolving disputes. I understand and acknowledge that by this Agreement, both I
and Hershey, in order to avoid delay and expense, are mutually waiving the right
of access to a judicial forum for resolving disputes covered by the arbitration
program. I hereby accept the opportunity to participate in the Plan, including
the LTIP, and in consideration of my selection by Hershey to be a participant in
the Plan and being eligible to receive benefits under the Plan, I agree to the
following:


1.     PARTICIPATION.

        I understand and agree that participating in the LTIP at any time is no
guarantee I will be selected to participate in the LTIP or any other aspect of
the Plan in any future years. I understand and agree that participation in the
Plan and the LTIP is voluntary; specifically, I understand that I am under no
obligation to participate in the LTIP or any other aspect of the Plan, and that
I may retain my job if I decline to so participate. I understand and agree that
if I elect to participate in the Plan and the LTIP, then, depending on my job
performance, the financial performance of Hershey and the achievement of certain
goals and objectives, I will be eligible to receive Annual Incentive Program
Awards, Performance Stock Unit Awards and Stock Options, in accordance with the
terms of the Plan, as it may be amended from time to time.


2.     CONFIDENTIALITY.

        I acknowledge that due to the nature of my employment and the position
of trust that I hold with Hershey, I will have special access to, learn, be
provided with, and in some cases will prepare and create for Hershey, trade
secrets and other confidential and proprietary information relating to Hershey’s
business, including, but not limited to, information about Hershey’s
manufacturing processes; manuals, recipes and ingredient percentages;
engineering drawings; product and process research and development; new product
information; cost information; supplier data; strategic business information;
marketing, financial and business development information, plans, forecasts,
reports and budgets; customer information; new product strategies, plans and
project activities; and acquisition and divestiture strategies, plans and
project activities. I acknowledge and agree



--------------------------------------------------------------------------------

that such information, whether or not in written form, is the exclusive property
of Hershey, that it has been and will continue to be of critical importance to
the business of Hershey, and that the disclosure of it to, or use by,
competitors or others will cause Hershey substantial and irreparable harm.
Accordingly, I will not, either during my employment or at any time after the
termination (whether voluntary or involuntary) of my employment with Hershey,
use, reproduce or disclose any trade secrets or other confidential information
relating to the business of Hershey which is not generally available to the
public, except as may be specially authorized and necessary in discharging my
assigned duties as an employee of Hershey. I understand and agree that my
obligations under this Agreement shall be in addition to, rather than in lieu
of, any obligations I may already have under any Confidentiality Agreement or
other agreement with Hershey relating to confidential information or under any
applicable statute or at common law.


3.     UNFAIR COMPETITION.

        I understand and acknowledge that Hershey is engaged in the business of
developing, producing, marketing, selling and distributing confectionery
products and chocolate-related grocery products. I acknowledge that the scope of
Hershey’s business and operations is world-wide. I acknowledge that due to the
nature of my employment with Hershey, I have special access to, contact with,
and information about, Hershey’s business activities as described above and to
its customers, suppliers, agents, licensees and licensors. I acknowledge that
Hershey has incurred considerable expense and invested considerable time and
resources in developing relationships with customers, suppliers, agents,
licensees and licensors, and that those relationships are critical to the
success of Hershey’s business.

        Accordingly, both (a) during the term of my employment with Hershey, and
(b) for a period of three (3) years following the termination of my employment
for any reason, provided at the time of such termination I am eligible to
receive benefits under Hershey’s Supplemental Executive Retirement Plan, I shall
not, without the prior written consent of Hershey, directly or indirectly serve
or act as an officer, director, employee, consultant, adviser, agent or
representative for the domestic or worldwide confectionery or chocolate-related
grocery businesses of any entity or individual that is in competition with
Hershey’s confectionery or chocolate-related grocery businesses.


4.     SURVIVAL OF OBLIGATIONS.

        Both I and Hershey understand and agree that our respective rights and
obligations under, and the terms and conditions of, this Agreement (and the
Mutual Agreement to Arbitrate Claims appended hereto) shall apply and continue
during, and survive the termination (for any reason) of, my employment with
Hershey.

2

--------------------------------------------------------------------------------


5.     ARBITRATION AND MEDIATION.

        Both I and Hershey promise to arbitrate any claim covered by the Mutual
Agreement to Arbitrate Claims which is attached hereto and incorporated in full
herein by reference.

        Both I and Hershey further agree, before seeking arbitration of any
claim, to engage in good faith efforts to resolve the dispute through nonbinding
mediation. Mediation shall be conducted by, and in accordance with procedures
for the mediation of employment disputes of, one of the American Arbitration
Association, the Judicial Arbitration + Mediation Services, Inc.
(JAMS/Endispute) or the Center for Public Resources (CPR) as Hershey and I may
agree (and if such agreement is not possible, then the mediation procedures of
CPR shall apply), together with any other procedures as may be agreed upon by me
and Hershey.


6.     SAVINGS CLAUSE AND SEVERABILITY.

        a.         All provisions of this Agreement (and of the Mutual Agreement
to Arbitrate Claims appended hereto) are severable, and if any of them is
determined to be invalid or unenforceable for any reason, the remaining
provisions and portions shall be unaffected thereby and shall remain in full
force to the fullest extent permitted by law.

        b.          Without limiting the foregoing, I specifically agree that
each of the covenants set forth in Paragraph 3 of this Agreement is severable;
that if any of them is held invalid or unenforceable by reason of length of
time, area covered or activity covered, or any combination thereof, or for any
other reason, the court or arbitrator shall adjust, reduce or otherwise reform
any such covenant to the extent necessary to cure any invalidity and to protect
the interests of Hershey to the fullest extent of the law; that the area, time
period and scope of activity restricted shall be the maximum area, time period
and scope of activity the court or arbitrator deems valid and enforceable; and
that, as reformed, such covenant shall then be enforced.

        c.          Without limiting the foregoing, I also specifically agree
that if any part of the Mutual Agreement to Arbitrate Claims is determined to be
invalid or unenforceable for any reason, then the invalid or unenforceable
portion shall be severed and the agreement to submit any claim to binding
arbitration shall be interpreted and enforced as if the invalid or unenforceable
portion did not appear.


7.     MISCELLANEOUS.

        a.          Any notice to Hershey shall be in writing and shall be sent
by certified mail to Hershey Foods Corporation, 100 Crystal A Drive, Hershey, PA
17033-0810, Attention: Vice President, Human Resources. Any notice to me shall
be in writing and shall be sent to me by certified mail at the latest address
listed for me in Hershey’s employment records, unless I specifically notify
Hershey in writing that notice shall be delivered to me at a different address.
Notice shall be deemed delivered when personally delivered or a properly
addressed notice is deposited with the U.S. Postal Service for delivery by
certified mail.

3

--------------------------------------------------------------------------------

        b.          I understand and agree that neither this Agreement nor the
Mutual Agreement to Arbitrate Claims shall be construed in any way as an
agreement or guarantee of employment for any period of time and that I remain an
employee-at-will for all purposes.

        c.          The rights and obligations under this Agreement and the
Mutual Agreement to Arbitrate Claims shall inure to the benefit of, shall be
binding upon, and may be enforced by and for the benefit of, Hershey Foods
Corporation, any subsidiary or affiliate of Hershey Foods Corporation, and their
successors and assigns.

        d.          Any waiver by either Hershey or me of any breach, or the
failure to enforce any of the terms or conditions, of this Agreement or the
Mutual Agreement to Arbitrate Claims, shall not in any way affect, limit, or
waive any rights thereafter to enforce, and compel strict compliance with, every
term and condition of this Agreement and the Mutual Agreement to Arbitrate
Claims.

        e.          This Agreement and the Mutual Agreement to Arbitrate Claims
constitute the entire agreement between Hershey and me with respect to the
matters addressed herein and therein, there being no representations,
warranties, commitments, or other agreements, except as set forth herein and
therein. This Agreement and the Mutual Agreement to Arbitrate Claims may be
amended only by an instrument in writing executed by me and an authorized
officer of Hershey.

        f.          The substantive law governing this Agreement shall be the
law of the Commonwealth of Pennsylvania. The law of arbitrability shall be that
set forth in the Federal Arbitration Act. If for any reason the Federal
Arbitration Act is inapplicable, then the law of arbitrability shall be that of
the Commonwealth of Pennsylvania.

4

--------------------------------------------------------------------------------


LONG-TERM INCENTIVE PROGRAM PARTICIPATION AGREEMENT

Mutual Agreement To Arbitrate Claims

        I recognize that differences may arise between Hershey Foods Corporation
(the “Company”) and me during or following my employment with the Company, and
that those differences may or may not be related to my employment. I understand
and agree that by entering into this Mutual Agreement to Arbitrate Claims
(“Arbitration Agreement”), I anticipate gaining the benefits of a speedy,
impartial dispute-resolution procedure.

        I understand that any reference in this Arbitration Agreement to the
Company will be a reference also to all subsidiary and affiliated entities, all
benefit plans, the benefit plans’ sponsors, fiduciaries, administrators,
affiliates and agents, and all successors and assigns of any of them.


A.     CLAIMS COVERED BY THE ARBITRATION AGREEMENT.

        The Company and I mutually consent to the resolution by arbitration of
all claims or controversies (“claims”), past, present, or future, whether or not
arising out of my employment (or its termination), that the Company may have
against me or that I may have against the Company or against its officers,
directors, employees or agents in their capacity as such. The only claims that
are arbitrable are those that, in the absence of this Arbitration Agreement,
would have been justiciable under applicable state or federal law. The claims
covered by this Arbitration Agreement include, but are not limited to, claims
arising out of, connected with or relating to the Long-Term Incentive Program
Participation Agreement and this Arbitration Agreement; claims for wages or
other compensation due; claims for breach of any contract or covenant (express
or implied); tort claims; claims for discrimination (including, but not limited
to, race, sex, sexual orientation, religion, national origin, age, marital
status, or medical condition, handicap or disability); claims for benefits
(except claims under an employee benefit or pension plan that either specifies
that its claims procedure shall culminate in an arbitration procedure different
from this one or is underwritten by a commercial insurer which decides claims);
and claims for violation of any federal, state, or other governmental law,
statute, regulation, or ordinance, except as otherwise provided in this
Arbitration Agreement.


B.     CLAIMS NOT COVERED BY THE ARBITRATION AGREEMENT.

        Claims I may have for workers’ compensation or unemployment compensation
benefits are not covered by this Agreement.

        Also not covered are claims by the Company for injunctive and/or other
equitable relief, including but not limited to those for unfair competition
and/or the use and/or unauthorized disclosure of trade secrets or confidential
information, as to which I understand and agree that the Company may seek and
obtain relief from a court of competent jurisdiction. In such an
injunctive/equitable proceeding, I understand and agree that the court is
entitled to and will award to the prevailing party costs and actual attorneys’
fees incurred.

5

--------------------------------------------------------------------------------


C.     REQUIRED NOTICE OF ALL CLAIMS.

        The Company and I agree that the aggrieved party must give written
notice of any claim to the other party. Written notice to the Company, or its
officers, directors, employees or agents, shall be sent pursuant to the notice
provision of the Agreement to which this Arbitration Agreement is appended.

The written notice shall identify and describe the nature of all claims asserted
and the facts upon which such claims are based.


D.     REPRESENTATION.

        Any party may be represented by an attorney or other representative
selected by the party.


E.     DISCOVERY.

        Each party shall have the right to take the deposition of one individual
and any expert witness designated by another party. Each party also shall have
the right to make requests for production of documents to any party. The
subpoena right specified below shall be applicable to discovery pursuant to this
paragraph. Additional discovery may be had only where the arbitrator selected
pursuant to this Arbitration Agreement so orders, upon a showing of substantial
need.


F.     DESIGNATION OF WITNESSES.

        At least 30 days before the arbitration, the parties must exchange lists
of witnesses, including any expert, and copies of all exhibits intended to be
used at the arbitration.


G.     SUBPOENAS.

        Each party shall have the right to subpoena witnesses and documents for
the arbitration.


H.     ARBITRATION PROCEDURES.

        The arbitration will be held under the auspices of one of the American
Arbitration Association, Judicial Arbitration + Mediation Services, Inc. or
Center for Public Resources, with the designation of such sponsoring
organization to be made by the party that did not initiate the claim.

        The arbitration shall be confidential and closed to the public. Any
evidence proffered in the arbitration shall be held in strict confidence and not
disclosed to any third party.

6

--------------------------------------------------------------------------------

        The Company and I agree that, except as provided in this Agreement, the
arbitration shall be in accordance with the then-current dispute arbitration
procedures of the sponsoring organization for the type of claim involved. The
arbitration shall take place in or near the location in which I am or was last
employed by the Company.

        The Arbitrator shall be selected as follows. The sponsoring organization
shall give each party a list of 7 arbitrators. Each party may strike all names
on the list it deems unacceptable. If only one common name remains on the lists
of all parties, that individual shall be designated as the Arbitrator. If more
than one common name remains on the lists of all parties, the parties shall
strike names alternately from the list of common names until only one remains.
The party who did not initiate the claim shall strike first. If no common name
exists on the lists of all parties, the sponsoring organization shall furnish an
additional list and the process shall be repeated. If no arbitrator has been
selected after two lists have been distributed, then the parties shall strike
alternately from a third list, with the party initiating the claim striking
first, until only one name remains. That person shall be designated as the
Arbitrator.

        The Arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of the Commonwealth of Pennsylvania or federal law, or both, as
applicable to the claim(s) asserted. The Arbitrator is without jurisdiction to
apply any different substantive law, or law of remedies. The Federal Rules of
Evidence shall apply. The Arbitrator, and not any federal, state, or local court
or agency, shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Arbitration
Agreement, including but not limited to any claim that all or any part of this
Arbitration Agreement is void or voidable. The arbitration shall be final and
binding upon the parties, except as provided in this Arbitration Agreement.

        The Arbitrator shall have jurisdiction to hear and rule on pre-hearing
disputes and is authorized to hold pre-hearing conferences by telephone or in
person, as the Arbitrator deems necessary. The Arbitrator shall have the
authority to entertain a motion to dismiss and/or a motion for summary judgment
by any party and shall apply the standards governing such motions under the
Federal Rules of Civil Procedure.

        Either party, at its expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of proceedings.

        Either party, upon request at the close of hearing, shall be given leave
to file a post-hearing brief. The time for filing such a brief shall be set by
the Arbitrator.

        The Arbitrator shall render a proposed award and opinion in the form
typically rendered in labor arbitrations.

        Either party shall have the right, within 20 days of issuance of the
Arbitrator’s proposed award and opinion, to file with the Arbitrator a motion to
reconsider (accompanied by a supporting brief), and the other party shall have
20 days from the date of the motion to respond. The Arbitrator thereupon shall
reconsider the issues raised by the motion and, promptly, either confirm or
change the decision, which (except as provided by this Arbitration Agreement)
shall then be final and conclusive upon the parties. The costs of such a motion
for reconsideration and written opinion of

7

--------------------------------------------------------------------------------

the Arbitrator shall be borne by the party prevailing on the motion, unless the
Arbitrator orders otherwise.


I.     ARBITRATION FEES AND COSTS.

        The Company and I shall equally share the fees and costs of the
Arbitrator; provided, however, that my maximum contribution will be no more than
20% of the amount at issue. Each party will deposit funds or post other
appropriate security for its share of the Arbitrator’s fee, in an amount and
manner determined by the Arbitrator, 10 days before the first day of hearing.
Each party shall pay for its own costs and attorneys’ fees, if any. However, if
any party prevails on a statutory claim which affords the prevailing party
attorneys’ fees, or if there is a written agreement providing for fees, the
Arbitrator may award fees to the prevailing party as provided by statute or
agreement.


J.     EXCLUSIVITY, WAIVER AND BINDING EFFECT.

        The procedure set out in this Arbitration Agreement is the exclusive
procedure for resolving claims covered hereunder. The resolution of any claim
covered by this Arbitration Agreement pursuant to the procedure set out herein
shall be final and binding on the parties to the fullest extent permitted by
law. Both I and the Company expressly waive any right to resolve any claim
covered by this Arbitration Agreement through any other means, including by
filing a lawsuit in court for trial by the court or before a jury. Both I and
the Company are precluded from bringing or raising in court or before another
forum any claim which could have been brought or raised hereunder, unless the
right to pursue a statutory claim or remedy is expressly preserved by law.
Neither I nor the Company shall seek to enjoin any proceeding hereunder on the
basis that any award resulting therefrom would not be enforceable.


K.     INTERSTATE COMMERCE.

        I understand and agree that the Company is engaged in transactions
involving interstate commerce.


L.     CONSIDERATION.

        The promises by the Company and by me to arbitrate differences, rather
than litigate them before courts or other bodies, provide consideration for each
other. In addition, my participation in this Long-Term Incentive Program
provides further consideration for this Arbitration Agreement.

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, by signing my name below, I am acknowledging that I
am entering into this Long-Term Incentive Program Participation Agreement and
Mutual Agreement to Arbitrate Claims voluntarily and with a full understanding
of all of their terms and conditions, and, intending to be legally bound, I am
agreeing to such terms and conditions.

                                      Long-Term Incentive Program Participant

/s/ Frank Cerminara
(Signature)

Frank Cerminara
Name (Print)

Date:     1/23/97    

        IN WITNESS WHEREOF, Hershey Foods Corporation and/or its employing
subsidiary, intending to be legally bound, has or have caused this Agreement to
be signed by its or their authorized officer.

/s/ Robert M. Reese
Vice President


Date:    Jan. 17, 1997    

9

--------------------------------------------------------------------------------